Citation Nr: 1227247	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-13 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 2, 2008, for the assignment of a 100 percent rating for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, in pertinent part, the RO assigned a 100 percent schedular rating for PTSD, effective September 2, 2008.  
 
This matter was previously before the Board in October 2011.  At such time, the Board remanded the issue concerning the effective date for the assignment of a 100 percent rating for PTSD because the Board found that the Veteran had filed a notice of disagreement with a June 2007 decision that granted PTSD and assigned an initial 50 percent rating.  That matter was remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436.  Because the effective date claim was inextricably intertwined with the potential appeal of the initial rating assigned for PTSD, the adjudication of the matter was deferred pending the issuance of the statement of the case.  In May 2012, the RO issued a statement of the case on the issue concerning the initial evaluation for PTSD.  The Veteran did not, however, file a substantive appeal, nor is there any communication from the Veteran that could be accepted in lieu of the filing of a substantive appeal.  There is no statutory or regulatory authority to toll the substantive appeal filing deadline.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  As such, the issue concerning the initial evaluation of PTSD is not an issue on appeal to the Board.  Accordingly, the Board is free to adjudicate the claim for an earlier effective date for the assignment of a 100 percent rating for PTSD.  

Finally, in the October 2011 decision, the Board, in pertinent part, denied a claim of entitlement to service connection for sarcoidosis.  In May 2012, the Veteran filed a statement in which he requested that the claim for service connection for sarcoidosis be reopened.  This claim has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The Veteran filed a claim for increase for service-connected PTSD that was received by the RO in October 2007.  

2.  Affording the Veteran the benefit of the doubt, within one year of the date of claim, on September 2, 2007, it was factually ascertainable that the Veteran's posttraumatic stress disorder was manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a September 2, 2007, effective date, but not earlier, for the grant of a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 U.S.C.A. §§ 3.156, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records.  Further, he has been provided appropriate VA examinations and has declined a hearing in connection with his appeal.  Moreover, he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board does not have notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.  

The Veteran maintains that he is entitled to an effective date prior to September 2, 2008, for the assignment of a 100 percent disability evaluation for PTSD.  Specifically, he contends that the effective date should be September 26, 2006, the date of his initial claim for service connection for PTSD.  

The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In this matter, it is important to note that the Veteran did not appeal the effective date assigned following the grant of service connection for PTSD.  Rather, as noted in the Introduction above, while he initially disagreed with the initial rating assigned, following receipt of the statement of the case, he did not appeal that determination.  The Board notes that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the provisions of 38 C.F.R. § 3.400(o)(1) require the assignment of the effective date to be the later of the date of claim or the date entitlement arose.  

Even though the Veteran did not appeal the initial RO decision granting service connection for PTSD, the Board must still determine the date of the claim and the date entitlement to a 100 percent disability rating arose.  Here, the statement received on October 24, 2007, constitutes his claim for increase.  Therein, the Veteran stated that he was unable to work due to service-connected PTSD.  

Thus, the Board will review the claim for evidence as to when it was factually ascertainable that an increase in disability occurred.  

In this respect, the applicable rating criteria provide that a 100 percent rating for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A global assessment of functioning score of 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A global assessment of functioning score of 61-70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Here, the Veteran was afforded a VA examination in May 2007 in connection with his original claim for service connection for PTSD.  The results of that examination, however, did not reveal total occupational and social impairment.  Rather, the examiner noted that the Veteran's PTSD symptomatology resulted in only "moderate impairment in employment functioning from a psychiatric standpoint."  In addition, severe PTSD symptoms typically associated with a 100 percent rating were not noted on examination.  

In October 2007, the Veteran submitted a statement indicating that he could not work as a result of his service-connected disability.  His lay testimony alone, however, is insufficient evidence to establish that the service-connected PTSD causes total occupational and social impairment.  Nevertheless, the statement is sufficient to constitute a claim for an increased rating for PTSD.  

VA outpatient treatment records show treatment for PTSD in October and November 2007 but do not describe symptomatology consistent with a 100 percent evaluation for PTSD.  For instance, they note his difficulty with alcohol abuse and included a GAF score of 62.  In terms of PTSD symptoms, the Veteran had difficulty sleeping, was startled easily, had nightmares about combat, and periods of depression.  While he had a past history of suicidal ideation, none was present for the past year.  The Veteran was not on medication and maintained close contact with one of his sisters and several buddies who served in Vietnam.  In sum, while the VA records for this period document serious symptoms due to PTSD, they do not include symptoms typically associated with a 100 percent rating or findings of total occupational and social impairment.  

Rather, on September 2, 2008, the Veteran underwent a VA examination for PTSD.  Therein, the examiner found that the Veteran was not able to sustain employment or social relationships due to interpersonal problems most likely caused by or related to PTSD.  As a result, the examiner found that PTSD resulted in total occupational and social impairment.  

This VA examination report constitutes the first competent medical evidence showing that the Veteran met the criteria for a 100 percent rating for PTSD.  As noted, the date of the examination is the effective date assigned by the RO.  Significantly, however, the examination reports provides a GAF score of 42.  This score, as noted above, is indicative of serious impairment in social and occupational.  The report goes on to state that the GAF assigned solely for PTSD represents the level of functioning "over [the] past year."  Thus, the examiner, who reviewed the Veteran's claims file and medical history, is in effect stating that the Veteran has been severely impaired due to PTSD since September 2, 2007.  This evidence concerning the severity of PTSD differs from that noted by VA treatment providers in October and November 2007.  

Thus, there is evidence both for and against the claim on the question of whether the Veteran met the criteria for a 100 percent rating since September 2, 2007.  The Board is obligated in circumstances such as these, however, to afford the Veteran the benefit of the doubt.  After doing so, the Board finds that it was factually ascertainable that an increase in disability occurred on September 2, 2007.  This date is within one year of the claim for increase.  As such, the Board finds that the criteria for the assignment of a September 2, 2007, effective date, but not earlier, have been met.   






	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of September 2, 2007, but not earlier, for the assignment of a 100 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.   



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


